

WARRANT EXCHANGE AGREEMENT


WARRANT EXCHANGE AGREEMENT, dated as of September 8, 2008 (this “Agreement”), by
and between PURE BIOFUELS CORP., a Nevada corporation (the “Company”), and YA
Global Investments, L.P. (formerly known as Cornell Capital Partners, L.P.)
(“PURCHASER”). Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Securities Purchase Agreement,
dated as of April 19, 2007 (the “Purchase Agreement”), by and between the
Company and the Buyers listed on Schedule I thereto.


WITNESSETH:


WHEREAS, PURCHASER is a holder of (i) Warrant No.: PBOF-1-1 (the “July Warrant”)
to purchase 704,082 shares of Common Stock at an exercise price of $0.60 and
(ii) Warrant No.: PBOF-1-2 to purchase 704,082 shares of Common Stock at an
exercise price of $0.60 (the “April Warrant” and together with the July Warrant,
the “Warrants”);


WHEREAS, PURCHASER desires, for valid business reasons, to consummate an
exchange of the Warrants pursuant to the terms hereof;


WHEREAS, the Company has determined that it is in its best interest to
recapitalize its capital structure through the exchange of the Warrants pursuant
to the terms hereof as a plan of reorganization; and


WHEREAS, for Federal income tax purposes, it is intended that this Agreement
shall qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”).


NOW, THEREFORE, in consideration of the foregoing premises and of the
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. Agreement to Exchange. PURCHASER and the Company agree that PURCHASER shall
exchange all of the Warrants for 938,776 shares of Common Stock (the “Exchange
Shares”). Upon issuance of the Exchange Shares to PURCHASER, the Warrants will
be null and void and of no further force or effect. The parties agree to issue
the Exchange Shares in the name of the PURCHASER.


2. Surrender of Warrant Certificates. Concurrently with the execution of this
Agreement and the issuance of the Exchange Shares, PURCHASER shall surrender the
Warrants it holds in certificated form to the Company, upon which surrender
PURCHASER shall be deemed to be the holder of record of the Exchange Shares.


3. Issuance of Exchange Shares. Upon surrender by PURCHASER of the Warrants it
holds in certificated form pursuant to Section 2 hereof, the Company agrees to
adopt this plan of reorganization and shall issue and deliver to PURCHASER the
Exchange Shares issuable to PURCHASER pursuant to this Agreement, registered in
the name of PURCHASER with the Transfer Agent.
 
 
 

--------------------------------------------------------------------------------

 
4. Registration Rights. The Company and PURCHASER agree that the Exchange Shares
shall constitute “Registrable Securities” under the Registration Rights
Agreement.


5. Representations and Warranties of the Company. In order to induce PURCHASER
to enter into this Agreement, the Company hereby represents and warrants to and
agrees with PURCHASER that:


(i) All Exchange Shares shall, when issued in exchange for the Warrants, be duly
authorized, validly issued, fully paid and non-assessable, and free of any
liens, encumbrances and preemptive or similar rights, and shall not be in
violation of the Company’s Certificate of Incorporation or Bylaws or any
applicable law.


(ii) The Company has the corporate power and authority to execute, deliver and
perform the terms and provisions of this Agreement and has taken all necessary
corporate action to authorize the execution, delivery and performance by it of
this Agreement. The Company has duly executed and delivered this Agreement, and
this Agreement constitutes its legal, valid and binding obligation enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).


(iii) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental
authority is required to be obtained or made by, or on behalf of, the Company to
authorize, or is required to be obtained or made by, or on behalf of, the
Company in connection with (a) the execution, delivery and performance of this
Agreement, (b) the legality, validity, binding effect or enforceability of this
Agreement, or (c) the issuance of the Exchange Shares to PURCHASER and the
registration of the Exchange Shares with the Transfer Agent.


(iv) Neither the execution, delivery or performance by the Company of this
Agreement, nor compliance by it with the terms and provisions thereof, (a) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental authority, (b) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any encumbrance, upon any
of the property or assets of the Company or any of its subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, in each case to which
Company or any of its subsidiaries is a party or by which it or any of the
Company or any of its subsidiaries or property or assets is bound or to which
the Company or any of its subsidiaries may be subject, or (c) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of the Company or any of its
subsidiaries.


 
 

--------------------------------------------------------------------------------

 
(v) (a) Upon issuance of the Exchange Shares, the authorized capital stock of
the Company will consist solely of 250,000,000 shares of Common Stock and
1,000,000 shares of preferred stock, of which 172,374,699 shares of Common Stock
(assuming no additional exercises of existing stock options described in
Schedule 4.7 to this Agreement) and no shares of preferred stock will be issued
and outstanding, no shares are held in treasury and 69,745,250 shares of Common
Stock (such amount does not include any shares, warrants or other convertible or
exchangeable securities that may be issued pursuant to the Agreement and Plan of
Merger, dated as of December 4, 2007, by and among the Company, Pure Biofuels
del Peru S.A.C., Interpacific Oil S.A.C. and certain Target Stockholders
identified therein, as amended on January 23, 2008 (the “Merger Agreement”))
will be reserved for issuance upon the exercise of outstanding warrants, options
and other convertible or exchangeable securities (other than the Exchange
Shares). Schedule 4.7 to this Agreement sets forth the capitalization of the
Company as of the issuance of the Exchange Shares.


(b)  Except as set forth on Schedule 4.7 to this Agreement, as of the date of
this Agreement, there are and upon issuance of the Exchange Shares there will be
(i) no outstanding options, warrants, agreements, conversion rights, exchange
rights, preemptive rights or other rights (whether contingent or not) to
subscribe for, purchase or acquire any issued or unissued shares of capital
stock of the Company or any subsidiary, and (ii) no restrictions upon, or
contracts or understandings of the Company or any subsidiary, or, to the
knowledge of the Company, contracts or understandings of any other Person, with
respect to, the voting or transfer of any shares of capital stock of the Company
or any subsidiary.


(vi) No agent, broker, Person or firm acting on behalf of the Company or its
Affiliates is, or will be, entitled to any fee, commission or broker’s or
finder’s fees from any of the parties hereto, or from any Person controlling,
controlled by, or under common control with any of the parties hereto, in
connection with this Agreement or any of the transactions contemplated hereby.


6. Representations and Warranties of PURCHASER. PURCHASER represents and
warrants to the Company that:


(i) PURCHASER has the power to execute, deliver and perform its obligations
under this Agreement and has taken all action necessary to authorize the
execution, delivery and performance by it of this Agreement and to consummate
the transactions contemplated hereby. No other proceedings on the part of
PURCHASER are necessary for such authorization, execution, delivery and
consummation. PURCHASER has duly executed and delivered this Agreement. This
Agreement constitutes a legal, valid and binding obligation of PURCHASER,
enforceable against PURCHASER in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally or general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


 
 

--------------------------------------------------------------------------------

 
(ii) The execution, delivery and performance by PURCHASER of this Agreement does
not and will not (a) violate any organizational document of PURCHASER, (b)
contravene any material applicable law, (c) require any consent of any
governmental authority or other Person, except where the failure to obtain such
consent would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of PURCHASER to perform its
obligations under this Agreement, or (d) constitute a default under any contract
binding upon PURCHASER, except for any such defaults that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of PURCHASER to perform its obligations under this
Agreement.


(iii) PURCHASER has not engaged any brokers, finders or agents, and neither the
Company has, nor will, incur, directly or indirectly, as a result of any action
taken by PURCHASER, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges under this Agreement or the transactions
contemplated hereby.


7. Reserved.


8. Reserved.


9. Certain Taxes. The Company shall pay any and all documentary, stamp or
similar issue or transfer taxes payable in respect of the issue or delivery of
the Exchange Shares.


10. Incorporation of Provisions from the Purchase Agreement. The provisions of
Section 9(a) of the Purchase Agreement are incorporated by reference herein (as
if set forth in full in this section) so that this Agreement shall be subject to
the terms and provisions of such section of the Purchase Agreement.


11. Waiver; Exercise of Rights and Remedies. Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed by PURCHASER and the Company. No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.


12. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with each of the parties hereto.


 
 

--------------------------------------------------------------------------------

 
13. Reorganization. The Company and PURCHASER intend, and shall take the
position, that the exchange of the Warrants pursuant to this Agreement should be
characterized as a reorganization within the meaning of Section 368(a) of the
Code and shall not take any position on any United States tax filing that is
inconsistent with such characterization.


[Remainder of page intentionally left blank.]
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, PURCHASER and the Company have each duly caused this
Agreement to be executed on the day and year first written above.
 

 
PURE BIOFUELS CORP.


By: /s/ Luis Goyzueta
Name:  Luis Goyzueta
Title:    Director and CEO
 
YA GLOBAL INVESTMENTS, L.P.
By:  Yorkville Advisors, LLC
Its:  Investment Advisor
 
By: /s/ Troy Rillo
Name:  Troy Rillo
Title:    Senior Managing Director


 

